z/-




                                                         DATE: iZac^C. JAN 05 2015
      Court of Criminal Appeals                          loni °       \^
      P-O-    Box 12308.             Capitol Station
      Austin-       Texas       78711


      December       23.       2014


      RE:    Cause       no-    C-371-010342-0826520-D                    "REFILING    OF    RETURNED      MOTION.
             AND    PETITION          FOR       WRIT   OF    HABEAS   CORPUS       ISSUED    TO    RESPONDENTS -


      Dear    ABEL       COSTA.       Clerk -


      Please        deliver           the enclosed Motion(s)                 and Petition to the Court
      to be AMENDED to my oriqinal 11-07 Writ of Habeas Corpus and heard
      by  the  Court as "PREVIOUSLY" filed and RETURNED to me from your
      office-


      Please        NOTE        that        the        'oriqinal'         11-07     Writ of Habeas Corpus
      Stamped        Filed           in     the        Tarrant County Court           371 by Clerk Thomas
      A.     Wilder        November              18-     2014-      was    ORDERED    transmitted         to your
      office on December 12-                      2014 by Judge Mollie Williams-Dec -12•2014-

      Your   "NOTICE"  to  me "RETURNING" my Motion and Petition statinq
      that   "at this time you do not have a Writ of Habeas Corpus filed
      in   the  Court  of  Criminal Appeals " dated December 16• 2014 I -
      received throuqh U-S-Mail on December 23- 2014-

      PLEASE        STAPLE           AND    REFILE      THIS      MOTION    AND    PETITION       FOR   AMENDMENT
      OF     EXHIBIT           -F-        AND     Motion      for   WRIT    OF    HABEAS    CORPUS      ISSUED   TO
      RESPONDENTS              ALONG        WITH       THIS       (MOTION TO RE-AMENDFORMER:               MOTION
      AND    PETITIONER'S             REPLY       TO   STATE'S      REPLY-


      THANK        YOU     for        any        and   all    service      and    consideration         into   this
      matter-


      Sincerely




      Gery Ze£ Scott
      TDCJ-rD#       1123905
      Ramsey One Unit
      1100    F-M-       655
      Rosharon-          Texas       77583




      CC:GLS.
EX PARTE                                                       §         IN THE COURT

                                                               §         OF CRIMINAL APPEALS

GERY LEE SCOTT                                                 §         OF TEXAS
                                 MOTION          TO    "RE-AMEND"             FORMER       :

                           "MOTION TO (AMEND)                      "EXHIBIT -F- AND
 REQUEST       FOR    COURT ORDERD                HABEAS       CORPUS          ISSUED          TO    RESPONDENTS""

                                                             AND

                                        PETITIONER'S                REPLY       TO
             STATE'S       REPLY       TO    PETITION          FOR       WRIT    OF       HABEAS       CORPUS

TO    THE    HONORABLE          COURT       OF    CRIMINAL          APPEALS          OF   TEXAS:


      NOW     COMES-           GERY     LEE           SCOTT-        hereinafter•(Scott)•                   Movant in

this       action     and             does       plead       the    Court       allow          the    aforementioned

Motion(s)           and        Petitioner's                 Reply        to     be ENTERED as amendments

to his oriqinal                 11 07 Complaint Application because:

      As    shown    as    a    matter       of       "Record"       Scott 'filed               his    "MOTION TO

(AMEND)        "EXHIBIT -F- AND REQUEST FOR COURT ORDERED HABEAS CORPUS

ISSUED TO RESPONDENTS""                      on December 01.                   2014 as stamped             by Clerk-

Abel        Acosta        "Received              in     Court        of Criminal Appeals (RETURNED

TO     SCOTT        December           23-        2014 along with his                          PETITIONER"^ REPLY

TO     STATE'S REPLY TO PETITION FOR WRIT OF HABEAS CORPUS-                                                 stamped

RECEIVED IN Court of Criminal Appeals'.-                                      December 04 . 2014.               Clerk-

Abel        Acosta        and (RETURNED)                to Scott on December 23-                         2014 a span

of     22     days        lapsinq           from        receipt           into the Court               to return to

Scott thouqh the 371 Judicial District Court of Tarrant County TX-

had        transmitted           it's        findings              and        ORDER from the:Trial Court

Judge on December                12-    2014          and    its    first       notice          of Scott's Filed

11.07 November            18.     2014 as Stamped, by Thomas Wilder-                                   Dist-     Clerk

Tarrant       County.          Texas.


                                                            (1.)
See     November         20-     2014          State's           Reply     to Petition for Writ of

Habeas Corpus•(PATRICIA HATLEY),Deputy District Attorney-                                         and--

State's        Reply         to Petition for Writ of Habeas Corpus•((signature

undestinguishable))                  Dated        December 11-            2014(MEMORANDUM/FINDINGS

&     ORDER      "December           12        2014     Filed           by Thomas A- Wilder-       Dist

Clerk Tarrant County-                    Texas-      Time 11:58-

    : Scott      avers        that        he    filed his          "original" 11-07 application

November         4-     2014;Stamp             FILED        BY     Thomas Wilder Clerk-          tarrant

County-        TX- -     Nov-        18-       2014 and received answer of the'same on

Nov.    20.    2014;     Filed his             "MOTION TO AMEND            "EXHIBIT -F- AND REQUEST

FOR    • COURT        ORDERED HABEAS            CORPUS       ISSUED' TO ^RESPONDENTS" " , on Nov-

25.    2014-     STAMPED FILED Abel Acosta Dec:01-                            2014     (Returned to

Scott December 23-              2014);         Filed his PETITIONER'S REPLY TO STATE'S.

REPLY TO PETITION FOR WRIT OF" HABEAS                              CORPUS-    Nov.-'   26-   2014 Stamped

filed     Dec-         04-    2014 Abel         Acosta Clerk.; "also"               RETURNED TO.Scott

stating.         "NOTHING        FILED          IN     THE        COURT     OF CRIMINAL APPEALS AT

this time-(Notice               Dated          December           16-     2014 Abel Costa- Clerk)- ;

THOUGH.        the      Tarrant           County       Clerk's           Office    'transmitted'    it's

MEMORANDUM/FINDINGS                  &     ORDER       to        the     Court of Criminal, appeals

December         12-     2014            (time)       11:58 Thomas A.             Wilder.    Clerk,Scott

receiving         his        notice        December 18, 2014 of the same- thus Scott

also     avers         that     he        "timely"      filed h          is Motion and Petition to

the     Court of Criminal Apepals in answer to the State's Reply(s)-

as well as it's Memorandum/Findings & Order-


                                                      (2.)
      Scott request that                the    contents mailed             to       the    Court    of Criminal

Appeals        Clerk.        Abel           Acosta-     this        December              23-   2014 be FILED

and     AMENDED        to        his "ORIGINAL" 11-07 Habeas Corpus Application-

and     HEARD        with        the        affect     of     'findings'             of the CCA pursuant

to     Scott's        original 11-07 Application-(See Original Application

No.     C-371010342-0816520-D - ;                     MOTION        TO     AMEND           "EXHIBIT-F-           AND

REQUEST        FOR     COURT ORDERED                HABEAS    CORUS       ISSUED TO RESPONDENTS"":

PETITIONER'S           REPLY           TO     STATE'S        REPLY        TO        PETITION       FOR   WRIT     OF


HABEAS    CORPUS-;          EX    PARTE       GERY LEE       SCOTT       No.    C-371-010342-0826520-D

MEMORANDUM/FINDINGS                & ORDER (Dec-12-             2014)          Tarrant County-             Texas

District Court Clerk-                   Thomas A-       Wilder-)

                                                     PRAYER                ' i~ .

I-    MOVANT    in    this       action•        PRAYS        that        the.       Honorable        Court        of

Criminal Appeals of Texas- GRANT relief as prayed in this affidavit

and     take into account                   (all)    of the relevant provided information

herein     and        throuqho.ut Scott's                   filinq(s)           respectively-              but in

the     alternative              this       Honorable         Court'Judg'e render such relief-

 that Scott seeks to relieve                           his     suffering              under        'law'        that

is     "unconstitutional"                   and arbitrarily abrogates his punishment.


                                                                Respectfully Submitte,




                                                                3ery Lej^/HS'cott                  pro     se
                                                                TDCJ-ID#            1123905
                                                               Ramsey One Unit
                                                               ,1100 F-M- 655
                                                                Rosharon.            Texas      77583

CC:GLS.

                                                      (3.)
                                    UNSWORN       DECLARATION



I.    GERY LEE SCOTT,         is    the    Movant       in .this action    and does        declare

under the Penalty' of"Perjury that                      the information in this affidavit

is     True     and    Correct       to the best          of my knowledge      and attest to

the same as signed to this {/^ZP Day of December 2014.                                -,

                                                         ^/GERY   LEE/ SCOTT        ~~PRO    SE




                                          CERTIFICATION


I-    GERY    LEE   SCOTT.   DO    CERTIFY    THAT       THIS   ACTION   HEREINMENTIONED           HAS


BEEN DELIVERED TO THE Ramsey One Unit                       "Indigent" LAW LIBRARY MAIL

BOX    FOR    PROCESSING     TO    THE    COURT    OF    CRIMINAL   APPEALS    OF   TEXAS     AT


AUSTIN-       ON DECEMBER 23,        2014 and signed to the same                this 23rd

Day .of December.        2014-

                                                           Respectfully Submitted-




                                                          ^©fy I^e SGOtt^ pro se
                                                                                    ^-




CC:GLS.




                                              (4.)
SHARON    KELLER                             Court of Criminal Appeals                                      Abel Acosta
 PRESIDING JUDGE                                                                                                CLERK
                                                 RO. BOX 12308, CAPITOL STATION                              512-463-1551

LAWRENCE E. MEYERS
                                                    AUSTIN, TEXAS 78711                                   SIAN R. SCHILHAB
TOM PRICE
                                                                                                           GENERAL COUNSEL
PAUL WOMACK
                                                                                                             512-463-1597
CHERYL JOHNSON

MIKE KEASLER




                                                                 9. ¥^k
BARBARA P.   HERVEY

CATHY COCHRAN
ELSA ALCALA
 JUDGES




              December 16,2014

              Gery Lee Scott
              Ramsey Unit I TDCJ#1123905
               1100F.M. 655
              Rosharon, Texas 77583



              RE: Cause no. C-371-010342-0826520-D


              Dear Mr. Scott,

              After a thorough search of our records, we find that.you have do not haye a Writ of
              Habeas Corpus filed in the Court of Criminal Appeals at this time. If you have any
              further questions or concerns, please direct them to the District Clerk in the convicting
              county where you originally filed the application.

              I am here with returning your documents.

              Sincerely,


             OJulCUk
              Abel Acosta
              Clerk


              AA/vc
              Enclosure




                            Supreme Court Building, 201 West 14th Street, room 106, Austin, Texas 78701
                                                website: www.cca.courts.state.tx.us
                                CAUSE         NO-    C-371-010342-0826520-D


                        IN    THE       COURT       OF    CRIMINAL            APPEALS       OF   TEXAS




                        APPLICATION             FOR       A    WRIT      OF    HABEAS       CORPUJS
                    SEEKING             RELIEF       FROM       FINAL         FELONY    CONVICTION
     UNDER    CODE OF          CRIMINAL             PROCEDURE            ARTICLE       11.07;       11.05;   11.23.



                             "MOTION TO (AMEND)                         "EXHIBIT -F- AND
     REQUEST FOR COURT ORDERED HABEAS CORPUS ISSUED TO RESPONDENTS"'*



EX    PARTE       GERY       LEE    SCOTT
      Movant -

V.

BRAD    LIVINGSTON,                EXEC.DIR.
TEXAS       DEPARTMENT             OF    CRIMINAL
                                                                                                     ^012014
JUSTICE-INSTITUTIONAL                         DIVISION
(TDCJ). Respondents                                                                                >©i Acosta, Clerk

TO    THE    HONORABLE             COURT       OF    CRIMINAL            APPEALS       OF    TEXAS:


      Now     Comes,'          GERY           LEE        SCOTT- hereinafter.                     (Scott) requesting

permission              to     "amend"              h is        (Exhibit -F-;               "TIME CREDIT DISPUTE

RESOLUTION              FINAL           CERTIFICATION                   DECISION"-dated              11/10/2014        by

(Kelly Enlae.                'assistant Director for Classification                                      and Records.)

      Scott        avers           that        he        has        attached the original sent to him

on     11/10/2014              and           received           by h im on 11/22/2014. and request

it     be amended to his original C-371-O10342-0826520-D Application

(From) the 371 Tarrnt County Texas Court.

      Scott        also        in        h     is        Motion          to    the Honorable Court request

that        this        Honorable              Court           of       Criminal Apepals of Texas issue

through           "Order"           a        Habeas        Corpus             to the Respondents illegally

restraining              him.           to     release              h    im    from his illegal restraint

pursuant           to        Article           11.05           and       11.23 respectively,              his. "only"

means        of     immediate redress for relief of his illegal restraint.


                                                               (1.)
and by virtue of the "unconstitutional laws" enforcing his illegal

restraint/(V.T.C.A.                 §508.145-§508.149).                that the Honorable Court

pursuant        to     11.07.        11.05.       11.23- Order the Respondents holding

Scott        illeqally.        to        deliver        h     im     from his illegal restraint

to     the     Court     of        jurisdiction              for     adjudication of his claims

he     is     illegally        restrained              by     virtue of unconstitutional law

arbitrarily abrogating his EARNED Good-Time and Work-Time calcul

ated to his Flat-Time mandating his "release" to parole                                    when the

specific       enumerated          factors       exist       to    exact       Half-Time      served

to    the sentence for trigger of release to parole.

      Scott     avers        that his 35 year sentence he has served 12 years

Flat-Time plus his EARNED                    11 years Good-Time plus EARNED 6 years

Work-Time        equal        29    years              and        certainly calculate over HALF

his     time     served        coward        the        sentence for release to parole as

mandated        by     the     Statutes to trigger Scott's release to parole.

(See Exhibit          "E" Time Calculation Sheet 10/17/2014)(Const.Amend-

13- 14- 5-)(V.T.CA.§508.145-§508.149).

      Scott     avers that he is protected by the U.S.                            13 Const.   Amend-

from        arbitrarily abrogated punishment of "Involuntary Servitude"

"EXCEPT        [AS]     A PUNISHMENT"             towit the 371 Court nor the V-T-CA.

§508-145-§508.149              specifically                 adress but instead clearly exact

through        V-T-CA.         §497.002(2)              there        TDCJ    clearly   define it's

understanding of Scott's "LABOR"(EARNED Work-Time) as ((2)"Reduce

Department           Cost---"        a     phrase           enducted        into law of the under

standing        in     common        and     law lanquaqe to equal "money" which is

the     only     understanding              of     a          thinq that could reduce"cost'';

thus        renderinq        Scott's        EARNED           Work-Time equal       to the same and



                                                   (2.)
under        the law of §497-002(2) by it's own language and definition

creates        Scott's              "liberty        interest"           in     his Work-Time      and    sets

§508-145-§508.149                    contrary           to     §497-002(2)          where     Scott     would

have a       vested          "liberty interest"                in his Work, and Good-Time             by virtue

of     §508.145-§508-149 "denying" Scott REVIEW formula of his Good-

Time     and        Flat-Time equalling that review thus Scott's Good-Time

by     virtue           of        (3q)    language of the Statutes place Scott's Good-

Time     into           "new"        meaning absent application toward                        "REVIEW" and

Scott's        Work-Time given "new" meaning through law of §497-002(2)

as   "reducinq cost for                     TDCJ"       the Statute itself            "creating" Scott's

liberty interest                   in h    is EARNED Work-Time'CAUSE an absurd outcome

for Scott's EARNED Work-Time and Good-Time respectively as they

relate        to        a     calculated           mandate to release on parole since the

Statutes           at        issue        mandate        "only" release to parole or Maximum

Sentence       Date.


     Scott         avers           that     since        he     can    "only" release from TDCJ by

(two) mechanisms enacted by the Statutes (serve his entire sentence

to     the     maximum              allowed bv lav/) or (parole) when certain enume

rated        factors              triqqer        release        to     parole-      (see     TDCJ-Offender

Orientation                 Handbook        pg-     56        l-(c-)        ".--These       offenders must-

be     released              on     parole-        or on their maximum expiration dates.")

this     act        authorized              by §508.145-§508.149 (3g)                   catagory denvinq

Scott        Const.           Amend.        14    Due    Process       of    his   EARNED    Good-Time   and


Work-Time           since           the     Statutes           at     issue (§508-145-§508.149 and

§497.002(2))                 are. certainly              qivino        specific       value     to Scott's

W rk-Time           in        §4^?.002(2) and his Good-Time in §508 -145-§:)03.149

Where        s£>4cific             language        dl        the" "Statute -his Gdsto     be     considered         coward        his     release        to parole and Fiat-Time

served to the half of the sentence is the only trigger to release*

Scott's        Good-Time         is.     specific       by. the        language of the Statute

as     being        a    value     and       thus     creating Scott's liberty interest

in     both     Good-Time          by virtue of §508 .145-§ 508.149. and Work-Time

by virtue Of §497.002(2) respectively.

      Scott     avers       that       Good-Time        and       Work-Time       like     Flat-Time

have        for the entire existance of TDC/TDGJ been defined as awards

EARNED        towards       reduction           of     time       spent in TDC/TDCJ and thus

absent        having       "ever"        been specific towards any other privilege

or     benefit          otherthan        "REVIEW"       for parole under (Discretionary

Mandatory           Supervision          HouseBili 1433 cases) specifically denied

Scott        pursuant       to     §503.145-§508.149               (3g.))       his Work and Good

Time        Credits       are    thus rendered by virtue of the Statutes "new"

definition reverting back to "liberty interest" value and protected

by the 14th Const. Amend due process.(see TDCJ Handbook pg. 54. -

60.     70th        Leg.-75th Leg.);(VTCA §508.145-§508.149)                           (§497.002(2).);

(Const.Amend.14,13 -5).
      Scott     avers       that       the    State         of    Texas    is   not    authorized   to

"enact"        or       "enforce"       any    law that would deprive,                 Scott of his

liberty        or       property       but by virtue of the due course of law.(14

Const.Amend.),              therefore         Scott         equally       avers       that the State

of Texas through it's Legislative bodies has enacted and enforced

1aws     that       are     contrary to the U.S.                 Constitution 14 and are un

authorized by the same causing Scott to suffer arbitrary abrogated

punishment          by     virtue      of     the §508.145-§508.149 laws created by

Texas Legislators and enforced by TDCJ.(Const-Amend.14.13,5)(§508
-145-§508.149).
                                                    (4. )
      Scott        avers        that           he        has met the bruden of proving that his

claims        of        the Statutes at issue being unconstitutional on their

faces        and        as     they       are            applied        to Scott's Work and Good Time

Credits           being        legally              abragated :towards his release to parole

is     clear        in        the     language              of the Statutes                themselves and the

mandated           acts        they enforce causing Scott's suffering and damage

of illegal restraint                       thus           Scott should be Granted 'relief from

the        Honorable           Court           Ordering the issue of habeas corpus to his

Respondents              to     deliver              Scott        to     the     jurisdictional^court of

authority           to        ascertain              if     and        why     Scott is by virtue of the

Statutes           at        issue illegally restrained.(See §508.145-§508.149);

(§497.002(2));(Const.Amend.                                14.     13.       5);(TDCJ-Handbook pg. 54.-

60.    70th-75 Legislatures) respectively.

                                                           PRAYER.


      Scott        PRAYS        that           the        Honorable          Court        of Criminal Appeals

of     Texas        GRANT           him        relief-       Ordering issue of a writ of habeas

corpus        to        the     Respondents                 instructing           them       to deliver Scott

t-o    a     specified              jurisdictional court to ascertain whether Scott

is     in     fact by virtue of the Statutes §508.145-:508.149(3g) held

in     illegal restraint of h is liberty and denied his rights under

the        U.S.     Constitution                    to due process of his Work and Good Time

Credits for release on parole from TDCJ,(see U.S.                                             Const. Amend.      14.

13 .5) (§508.145-§508-149);(TDCJ-Gffender                                         Orientation         Handbook

pg. 54.-60-; 70th-75ch Legislature);(§497.002(2)).

                                               UNSWORN       DECLARATION


      Scott,        Declares              he        is     the Movant          in this action and swears
under        penalty           of     perjury              that the information in th is action
is     true        and        correct           to        the best of his knowledge,                 and attest
to the same siging this J^^^ay of Novembe-B-y 2014.

                                                                               GERY   L       COTT   PRO   3c;
               EXHIBIT    "F"


TEXAS   DEPARTMENT   OF   CRIMINAL   JUSTICE
   CUSTODIAN   OF    OFFENDER    RECORDS
   TIME   CREDIT   DISPUTE   RESOLUTION
    FINAL   CERTIFICATION       DECISION
            DATED 11/10/2014
                  TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                        CUSTODIAN OF OFFENDER RECORDS
                          TIME CREDIT DISPUTE RESOLUTION
                              FINAL CERTIFICATION DECISION



Offender Name :      SCOTT.GERY LEE
TDCJ# :              01123905

Offender Location    R1

You filed a request for correction of time credited toward the completion of your
sentence pursuant to the Department's internal time credit dispute resolution process
to address time credit calculation error complaints.

Your request for correction of calculation of the time credit earned toward completion
of your sentence was received by the Custodian of Offender Records on         9/8/2014 •
Pursuant to Section 501.0081 of the Texas Government Code, the Custodian of
Offender Records is required to issue a finding in an attempt to resolve the complaint.

The Custodian of Offender Records issues the following finding regarding your
complaint:.

injury to a child w/ a deadly weapon is a 3g offense. You have to serve 50% of
your time on that sentence before coming up for parole. You are not parole
eligible until 8-11-2019

If you are dissatisfied with this response from the Custodian of Offender Records, you
may contact State Counsel for futher assistance.

This concludes the administrative processing of this complaint by the Texas
Department of Criminal Justice.


DATE:      11/10/2014




                          /
SIGNATURE:         "T^         %„J,.
                                       S"
TITLE:              ASSISTANT DIRECTOR FOR
                    CLASSIFICATION AND RECORDS

ADDRESS:            TDCJ CLASSIFICATION AND RECORDS OFFICE
                     BOT WAREHOUSE
                    P.O. BOX 99
                    HUNTSVILLE, TEXAS 77342
Court of Criminal Appeals
Clerk    of     the      Court
Louise) Pearson,
P.O.    Box 12308 Capitol Station
Austin1, Texas 78711                                   COURT OF CRMMAL APPEALS

November        26,      2014
                                                                 04 20tt

Dear    Clerk:                                           ^bel Acosta, Clerk
Please bring this (Petitioner's Reply to State's Reply to Petition
For Writ of Habeas Corpus) C-371-010342-0826520-D; to the attention
of the Court for filing as amended to Scott's "original" application
for Writ of habeas corpus 11.07 from the  371 Judicial Court of
      I
Tarrant County Tx. filed as aforementioned on November 17, 2014 by
Clerk of the said                Tarrant County Court.,(Thomas A. Wilder).


Please NOTE that a "copy" of this action and request of the Court
pof Criminal Appeals of Texas has been sent to the 371 Judicial
Court Clerk for processing through District Attorney Joe Shannon Jr.
and    the    Court       thereto.



Thank you for any and all consideration into this matter




Ramsey       One    unit
1100 F. M.      655
Rosharon,          Texas    77583




cc:GLS.'
                                   CAUSE       NO.    C-371-010342-0826520-D


EX    PARTE                                                   §     IN THE COURT

                                                              §     OF CRIMINAL APPEALS

GERY       LEE     SCOTT                                      §     OF TEXAS

            j                                 PETITIONER'S REPLY TO
            JSTATE'S REPLY. TO PETITION FOR WRIT OF HABEAS CORPUS
            !
      COMES           NOW,        Gery        Lee     Scott,       hereinafter,(Scott),      in answer

to     State's              Reply        to     his Petition for Habeas Corpus relief and

shows           that        the     371ST           Judicial Court through Criminal District

Attorney              of Tarrant County, Texas mistakenly presents his Claims
            |                                                                      '     '    '
(OUT        OF CONTEXT)             in a calculated effort to misconstrue the facts
            i

at     issue           which        are:       (1.)    the Statutes (V.T.C.A.          §508.145-§508.
            I
149        ARE unconstitutional on their faces and as they are                                applied

to     Scott's              (ILLEGAL RESTRAINT) where they allow arbitrary abro

gation           of     h is Work and Good-Time Credits, a "Liberty Interest"
            i'
created           by virtue of the language of the Statutes(§508.145-§508.

149) and defined in part in .§497.002(2) as afore demonstrated (See

Scott's           "original'              11.07        and     Memorandum       in Support of Ground
            i
One) Const. Amend.                     5., 14.)        (§508.145-§508.149).
             j
                             The Case in Brief/Procedural History:
      The        Applicant             concedes to (all) History entry data (EXCEPT):

(1.)        Scott           had     no     knowledge           that a Deadly Weapon Finding had
             j
     . been) applied to h is                   case CR-0826520-D and;
             i '                          '                                                         v
(2.)        Scott           avers        that the last (2) two lines of the first page
             j
      of     the        State's          Reply         is     "Absent"       completion and does NOT

      depict           what,      he     has         alleged       that     his sentence had been:,;

      (a.)j "The              applicant              filed an application for writ of habeas
                      corpus        on     July        13,     2012,      alleging that his sentence
                      had    been-.. "


which does not follow completion on the next page or anywhere
else  in the State's Brief/Procedural History therefore Scott
respectfully denies alligations (1.)                                and (2.).

                                                            (1.)
Discussion:


      Scott      has        a     right to release based on his argument that the

Statute(s)            §508.145-§508.149              create his liberty interest within
his     Good         and Work-Time where it is clear that his (3g) catagory
          i

by     virtue         of        the language of the Statue "WITHOUT CONSIDERATION

OF . GOOD        CONDUCT           TIME"     sets     a    value    on.Scott's   Good-Time and

solidifies that value by DENYING application of MANDATORY SUPERVISION

and     DISCRETIONARY               MANDATORY        SUPERVISION       (formulas) which take
1     I                                                                       "
Scott's         Good-Time           and     Work-Time       Credits     out    of the catagory
          |
formula         of        "REVIEW"        which frees up Scott's Good-Time and Work-

Time     tio     "new"          meaning,      a     Statute    "created" Liberty Interest
protected            by     the     U.S.     Constitution          14 Due Process of Scott's

EARNED         Good-Time           and     Work-Time       applied     toward his release to

parole,a             catagory        NOT     unfamiliar to TDCJ since it's Mandatory

Supervision operates on trie "exact" same practice of "mandatory"
          i
release         on        parole     without        Board of Pardons and Paroles inter

vention        or         discretion       where enumerated factors mandate release

to minimum discharge dates.

      Scot t     avers that his "ONE" Claim is that the §508.145 - §508.

149are        "unconstitutional" contrary to the U.S.                    and Texas Constitu-

tions,          (see        Const.Amend.14,5.);(Tx.Const-                 1.04[2][3]);(§508.

145-§508.149);(see also,Tx.Crim.App.1957."In determining if a denial
     of due  process has occurred, Court of Criminal Appeals will
     arrive at a conclusion.by an independent examination of the
     undisputed facts." Ex parte Roberts, 307 S.W,2d 94, 165 Tx.Crim.
     353.," );(See Teaguw v. Quarterman 482 F.3d 769,777-80 (5th Cir.
     2007|) ;(Holding that, deprivation of any amount of good time is
     a liberty deprivation, rejecting argument that good time loss
     can be de minimis),

                                                    (2.)
finally,           (See Scott's C-371-010342-0826520-D 11.07 habeas corpus

filed           November        17,     2014-Memorandum                 In Support Ground One page

1.    - 10. ) .

                    A. Right to Mandatory Supervision Release:

      Scott concedes no entitlement to Mandatory Supervision Release

Tex.Gov1t           code        §508.149(3g)              catagory        language        of the statute

on Scott's Charge(injury to a child),

                                  B.    Right to Parole Release:
           .i                                                                             .
      ScOjtt       avers        that     he        has        a right to parole release per .the

Statuted           formula        mandating              One-Half        of his sentence be served
            I
Flat        Time        without        consideration              of     Good-Time        Credits,   where
            j
WITHOUT           his     Good-Time           and        Work-Time        Credits        applied legally

toward            his     release        on        parole        the     Statuted language creates

obsurd          results         denying        Scott's           liberty Interest Good-Time and

Work-Time               abrogated        to        the Half-Time of h is sentence served.

      In        short the Statutes at issue have no authority in law where

they, |(§508.145-§508.149)                          arbitrarily           abrogate Scott's liberty
            I
interest           Good-Time           and     Work-Time           and on it's face is contrary

to the U.S.             and Texas Constitutions denying and depriving Scott's

due process of law.                   ("If     a     Liberty           Interest     is     "created"    by

the Statute, due process requires nortice and meaningful opportunity

to be| heard"               La Chance               v. Erickson, 522, U.S. 262,266(1993))
            i


and        more     clearly defining; C.A.5(Tex.)2001.                            "As to state prison
      inmate's liberty  interests arising from state law as opposed
      to :Due Process  clause itself, only those State-Created Sub
      stantive interests that inevitably affedct duration of prisoner's
      sentence  may  qualify  for  protection under Clause" U.S.C.A.
      Const.Amend.14. and; Thompson v. Cockrell, 263 F.3d 423.;

      TexJApp.-Houston[14th Dist.]1990. Prison regulation containing
      "substantive              predicates"              or     criteria     wh i.ch serve to limit
      discretion           of     prison           officials,          and   wh     ich also contains

                                                         (3.)
               explicitly mandatory language or specific directives mandating
               a particular outcome when the regulation's criteria are present,
               CREATES            AN     ENFORCEABLE        LIBERTY    INTEREST."         U.S.C.A.   Const.
               Amend.14.               Johnson    v.    Lynaugh,      800 S.W.2d 936, writ granted
               and writ denied,               and writ withdrawn-

               Scott            thus     avers    strongly that where the Statutes §508.145-

      §508.149                  are     unconstitutional        and violate Scott's due process,
                  i
      (Const.Amend.14.),. they                         throughout     are     void   of     authority    to

      enforce               Tex.Gov'tCode             §508.149(a)(1)        and   thus Scott's Statute

          "created" liberty interest Good-Time and Work-Time are arbitrarily
                  i


      abrogated                  by virtue of the Statute thus violating Scott's Const-

      Amend. 14 depriving h im of his liberty vestedn in his Good-Time

      processed along with his Work-Time toward h is release to parole.
          (See Tex.App.-Austin 1997. "Mandatory language of Statute that
             prisoner shall be released on parole unless certain enumerated
                factors  are  found  "creates"   presumption,    and,  therefore,
                constitutionally protected    expectation of release. U.S.C.A.
                Conbt.Amend.14; Vernon's Ann. Tex.Const. Art -1,§§17,19. ; Bohannan
                v. ^Texas' Board of Criminal Justice, 942, S.w. 2d 113, rehearing
                overruled,             and writ denied.)
     'i
     ''         Scott avers that by virtue of the Statutes at issue his release

          to     parole           on     Half     h    is   sentence served can "only"11 be legal

      where               the     Statutes        §508.145-§508.149 abrogate Scott's Good and

Y-    Work         Time           Credits        as Statute created liberty interest Creditsr

          and         hus        calculate        toward     :. his release to parole the same as

          prior           formula        of     Good-Time Flat-time calculated toward release

          on prorjected release date(minimum Release Date). (See TDCJ Orien-
                      i

          tation Handbook pg-., 56. (c. )(1.) (a.)( c.) "Of fenders under this law

          who have their parole'denied will be reelased to Mandatory Super

          vision on their Projected Release Dates(minimum expiration dates).



                                                              (4.)
and ("Tex.App,Beaumont 2006. "As an intermediate appellate court,
   Court   of  Appeals  cannot   reject  the most compelling inter
   pretation   of s tat utory language, for a fair interpretation,
   even   if  Court  of  Appeals   preferred  as a matter of policy
   the   result yielded by the      broader  interpretation. Griggs
   v. Triple S. Indus. Corp.,-197 S.W.3d 408.")

                                                   Conclusion:


      The Applicant                 is being       "Illegally Restrained" of h is liberty

where        due to §508.145-§508.149 arbitrarily abrogating h is Good-

Time     and       Work-Time            Credits          toward     h    is release to parole he

is     denied due process of law (Const.Amend.14), since his credits

towards        h     is        release       only effect his time served in TDCJ,            not

the     actual        length           of sentence the courts imposed on               him. (See

TDCJ-Offender Orientation HandBook pg. 56.C.(1.)(c)"These Offenders
   "MUST"  be released on parole, or on their maximum expiration
      dates."'
pg.     60. (g.)          "Sentences             for     offenses       occurring on or after 9-
                           1-96       WILL         NOT be considered for Mandatory Super
                               vision       or      Discretionary        Mandatory   Supervision,
                          if        the offender has ever been convicted of: Injury
                          to a child..."                 /
pq      56 (C )(1.)(c)"-- -Any                         good    time earned.by these offenders
                                      COUNTS TOWARD PAROLE ELIGIBILITY ONLY..."
Scott        avering           no     clearer":         meaning effecuated by the Statute's
Language           can     be        taken, from "COUNTS TOWARD PAROLE ELIGIBILITY"

except that Scott when certain enumerated factors exist by virtue
of     the     Statutes is              is "parole eligible" as earned by his Good-

Time and Work-Time calculated toward his parole.

      Scott        thus        avers        that       where    absent his parole eligibility

and     release to parole does not occur his due process is violated
by     virtue, of              the     Statutes first creating his liberty interest
in     his     Good-Time              and     Work-Time respectively and then contrary

to     it's        creation           of his liberty interest the very same Statute

denies        legal        abrogation              of    h     is   Good and Work Time toward his

                                                        (5.)
 his     time        served        to     Half        h     is Sentence to release on parole.

 (See     Const.           Amend.        14.     5.) (Scott's              Original Application for

 habeas corpus 11.07 Memorandum in Support of Ground One).

                                                      PRAYER


       WHEREFORE,           PREMISES           CONSIDERED,           Scott     PRAYS that      the Court

 of Criminal Appeals amend this (Petitioner's                                   Reply    to;    State's

 Reply     to Petition for Writ of Habeas Corpus)                               to Scott's original

 "Memorandum           In        Support        of Ground One of Scott's 11.07 Writ and

 recognize           Scott's        filings           as     not     to    be construed as that of

'a     skilled        attorney but a layman of the' law, and find in Scott's

 favor     that        the Statutes at issue in his ONE Claim of them being

 in     violation           of     the        U.S. and Texas Constitutions as presented

 throughout           Scott's            demonstrations              and     facts    supporting     the

 same     DO        violate        Scott's           due process of his Good and Work Time

 credits        and        thus have no authority in law as applied to Scott's

 to     hold        him under conditions of §508.145-§508.149 respectively.

 Scott     also        request           of     the Honorable Court of Criminal Appeals

 of Texas,          recognize TDCJ and law V.T.C.A. Gov't Code §497.002(2)

 define        on     the        one hand TDCJ's definition of inmate labor(work)

 as     reducing           cost,     as        defined           by the Statute and on the other

 hand      Scott's earned property joined with his Good-Time to apply

 without        considerstion              to eligibility to release on parole under

 the     §508.145-§508.149                    (3g)    application           thus     contrary to it's

own      language           meaning        denying          Scott's        liberty interest in his

Earned         Work        and     Good-Time          alike.(Const.Amend.14,              5.)     Scott

by      virtue        of     these        violations should be afforded relief he is

requesting ,or               in     the       alternative           corrective       action taken by
the     court.


                                                          (6.)
                                                                 Respefctfully Submitted,


                                                                                              PRO    SE



                                        UNSWORN      DECLARATION


I,     GERY        LEE    SCOTT,      DO DECLARE,      that       the    information within               this

action        is     True       and     Correct       to        the best of his knowledge and
attest        to     the       sqme     under       penalty of perjury this 26th Day of
November,          2014 as signed to below.

                                                                                SCOTT"PRO       SE


                                   CERTIFICATION           OF    SERVICE.

I., GERY LEE SCOTT, DO                  Certify       that        a     copy     of this action has
been     sent        post      prepaid        to     the        371st Judicial District Court
of     Tarrant           County,      Texas        at the address of; JOE SHANNON,                        JR.,
District           Attorney,       400:E.     Belknap.          St.,    Fort Worth,          Texas 76196-
0201     placed           in   the     U.S.        Mail on Ramsey^One Unit November 26,
2014 and signed to the same below.


                                                                               ,E"E   SCOTT^PRO      SE
                                                                       Ramsey OneJ Unit
                                                                       TDCJ-ID#1123905
                                                                       1100    F.M.    655
                                                                       Rosharon,       Texas    77583




cc:GLS.

                                                    (7.)